Citation Nr: 0114537	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-03 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel






INTRODUCTION

The veteran had active service from October 1987 until 
November 1992.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO), which denied 
the benefit sought on appeal.

The veteran originally scheduled a personal hearing in 
connection with her claim but canceled that hearing in June 
1999 correspondence to VA.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of this veteran's claim.

2.  There is no medical evidence of record that supports a 
finding that the veteran suffers from a currently diagnosed 
back disorder that is related to her active service.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated during 
active service.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for a low back disorder.  In particular, the 
veteran maintains that she suffers from recurrent low back 
pain, and that such pain is related to her active service.

As a preliminary matter, the Board notes that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as is mandated by current law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 3(a), 114 Stat. 2096 (2000).  In this regard, the Board 
notes that copies of the veteran's service entrance and 
separation examinations are associated with the claims file.  
A June 1998 response from the National Personnel Records 
Center (NPRC) indicates that there are no other available 
service medical records.  The veteran was afforded a VA 
examination in June 1998.  Upon denial of the claim, the 
veteran was issued a Statement of the Case in January 1999, 
that explained the basis for denial and what evidence was 
required to substantiate the claim.  The veteran has 
submitted no private medical records, nor has she indicated 
that she had any private medical treatment relevant to the 
issue on appeal.  Under these circumstances, the Board finds 
it has satisfied its statutory duty to assist and that this 
appeal is ready for appellate determination.

Service connection will be granted for a disability resulting 
from a disease or personal injury incurred in the line or 
duty of for aggravation resulting from disease or personal 
injury incurred in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Copies of the veteran's service entrance and separation 
examinations represent the only service medical records 
contained within the claims file.  In the veteran's September 
1986 entrance examination Report of Medical history, the 
veteran indicated she suffered from no recurrent back pain.  
In the veteran's entrance Report of Medical Examination, the 
examining physician indicated the veteran had no spine or 
other musculoskeletal problems by checking the 'normal' box.  
Upon separation examination in September 1992, the veteran 
indicated that she had recurrent back pain by checking the 
'yes' box.  The examiner noted low back pain, not considered 
disqualifying.

Also of record are the veteran's VA medical records 
reflecting treatment from April 1997 until July 1998.  In an 
April 1997 examination for medical treatment unrelated to the 
veteran's low back condition, a normal curvature of the spine 
was noted.  In a June 1997 examination, at the end of a 
paragraph dealing with the veteran's complaints of left hip 
pain, it was noted that "occasionally lower back hurts."  
Finally, a July 1998 treatment record notes that the 
veteran's spine had normal range of motion.

The veteran was afforded a VA examination in June 1998 in 
connection with her claim.  The veteran complained of low 
back pain for the past six to seven years without specific 
injury to her low back.  She endorsed symptoms of pain, 
fatigue, occasional weakness, and occasional morning 
stiffness at the low back.  The veteran stated that flare-ups 
occur two or three times a week and last a whole day with 
mild to moderate severity.  Increased symptoms are noted 
premenstrually, with prolonged walking, and sometimes for no 
reason.  The veteran complained of additional limitation of 
motion in bending, after which it was difficult to straighten 
the back.  The examiner noted no limitation of function 
imposed on activities of daily living or employment.  There 
was no numbness or tingling, and bladder and bowel control 
was good.  Physical examination of the spine revealed no 
abnormal posture or deformity.  The musculature of the back 
was normal.  Range of motion was flexible low with forward 
flexion of 95 degrees, hyperextension of 35 degrees, 
lateroflexion of 35 degrees, and rotations of 40 degrees.  
There was no evidence of pain on motion, and the veteran was 
free of lumbar radiculopathy.  Straight leg raising tests 
were full and deep tendon reflexes were brisk and equal.  
There was no paresthesia at the lower extremities, and no 
muscle atrophy or footdrop.  X-rays of the veteran's spine 
revealed a normal spine, with no osseus abnormalities.  The 
examiner diagnosed the veteran with minimal low back strain, 
normal examination, with no disability evident.

In the April 2001 written Informal Hearing Presentation, the 
veteran's representative argues that the RO's decision 
denying service connection should be vacated and remanded to 
the RO for application of the provisions of the Veterans 
Claims Assistance Act (VCAA) because the RO did not inform 
the veteran of what lay and/or medical evidence she should 
produce to show she had a present disability, and because the 
RO failed to ask the veteran whether she had received private 
treatment for her low back disorder.

Addressing the representative's first argument, both physical 
examination and x-ray imaging of the veteran's spine led the 
VA examiner to conclude the veteran had minimal back strain, 
and that the examination was one of a normal spine with no 
disability evident.  The veteran was then informed, both in 
the rating decision of December 1998 that denied service 
connection for her low back disorder, and in the subsequent 
Statement of the Case issued in January 1999, that "it is 
necessary to provide evidence which demonstrates a permanent 
residual or chronic disability."  This language is 
sufficient to comply with the requirement that VA notify the 
claimant and the claimant's representative, if any, of any 
information, and any lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In the present case, the RO informed the veteran 
that she must submit evidence that she currently has the 
claimed disorder; the RO even provided the veteran a VA 
examination.  However, the examination was negative for a 
current back disorder, and the veteran has failed to present 
any evidence of a current back disorder, including names of 
medical providers who have treated her for a back disorder.  
In short, the Board finds that the requirements in the VCAA 
on this point have been met. 

Addressing the veteran's second argument, the VCAA does not 
impose upon the VA an affirmative duty to inquire as to 
whether a veteran has sought out private medical treatment.  
The VCAA places upon the VA the burden of making reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to the VA 
and authorizes the VA to obtain.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
the instant claim, the RO informed the veteran on more than 
one occasion that she needed to provide evidence of a current 
disability in order to establish her claim.  However, the 
veteran neither submitted private medical records 
demonstrating treatment for a low back disorder, nor provided 
VA with information so that it might gather any such records 
on the veteran's behalf.  This being the case, the VA has 
satisfied its statutory duty to assist the veteran in 
developing her claim, including the duty imposed by the 
recently enacted VCAA, and the veteran's representative's 
argument is without merit. 

The Board has thoroughly reviewed the evidence or record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
low back disorder.  An essential element for establishing 
service connection is evidence of a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(in the 
absence of proof of a present disability there can be no 
valid claim).  In the present case, neither physical 
examination nor x-ray imaging of the veteran's low back 
resulted in a finding of any abnormality.  At most, in the 
June 1998 VA examination, the veteran was diagnosed with 
"minimal low back strain, normal examination, no disability 
evident."  The Board acknowledges the veteran's complaints 
of pain; however, complaints of pain alone cannot, without 
connection to an underlying diagnosis and medical evidence of 
a relationship to service, warrant service connection.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
veteran has been put on notice as to what type of evidence is 
needed to establish her claim.  In the absence of medical 
evidence of current findings of a low back disorder, which is 
medically related to the veteran's active service, there is 
simply no basis to award service connection for a low back 
disorder, and the appeal is denied.



ORDER

Service connection for a low back disorder is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

